DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 November 2020.

Claim Status
Claims 1-20 are pending.  
Claims 12-13 are withdrawn.
Claims 1-11 and 14-20 are rejected.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 April 2020 and 05 February 2021 were considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5-6 and 16 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for part of the disclosed d50 range, does not reasonably provide enablement for the value of d50 at the lower bound (5.0 μm).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Specifically claim 5 recites a d50-, corresponding to the percentage of 50% of particles by volume, possessing a diameter of more than 5.0 μm to 35 μm, and also recites 0-8% by volume of particles with a diameter of 5μm or less. Since the size boundary condition at the lower limit of d50 abuts the size boundary condition at 0-8% range, such a value for size should be continuous. In the instant case, the size distribution of the claimed particles is discontinuous and therefore it does not appear to be possible to make such a distribution of particles satisfying the limitations of claim 5, and thus would not enable one skilled in the art to make/use the invention as claimed. 
As a demonstrable example, considering claim 5, if a skilled artisan sought to make a set of particles with a 5.1 μm d50, and were able to meet the upper limit of the second size range, i.e., 8% of particles below 5.0 μm or below, it is unclear how such an artisan would proceed to make et al. (see Page 2, Col. 1, under Particle Size Section). Accordingly, to have continuous a boundary for the particle size distribution curve, the value of σ, the standard deviation, which dictates the narrowness of the probability distribution function and sharpness of the sigmodal curve in the cumulative distribution function, would necessarily have to be approximately 0, and the specification nor any teaching in the art would apprise a skilled artisan to achieve this, and therefore a method for achieving the disclosed particles, with any expectation of success.
The examiner would further like to note that same reasoning applies for instant claims 6 and 16, which presents a more stringent upper limit on percent by volume of particles with a size of 5 μm or less.
Claims 8 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 8 and 18, claims 8 and 18 recites the “particles further comprises chromium” and also “content of Cr is from 0-5 atom%”. A particle further comprising chromium 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Regarding Claims 1 and 5, the limitation “is obtained/determined by laser diffractometry” is a product-by-process limitation and is not considered to render a patentable distinction over the prior art absent an objective showing as to how the detection of particle size 
Claims 1, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (JP 2016/025352, as cited by applicants on the IDS filed on 16 April 2020, Jung).
Regarding Claims 1, Jung teaches a Fe-based crystalline alloy powder with a crystal grain size of 30 nm or less (Paragraph [0008]). Jung further teaches wherein the d50 of the particles is 10-50 μm (Paragraph [0008]) which overlaps the instantly disclosed range (3.5-35 μm), and is obvious since overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). 
Regarding the limitation of 0-8% by volume of particles have a particle diameter of 2 μm or less, Jung does not disclose particles with a diameter of less than 2 μm and thus particles with such a size range are presumed to be absent in Jung, which satisfies the 0% by volume limitation.
Further, the examiner would like to note that since (i) Jung teaches on soft magnetic alloy powders (Paragraph [0001]), (ii) magnetically soft materials have a low coercivity by definition (Osaka, Abstract), and (iii) coercivity is linearly and inversely proportional to particle diameter (Anhalt, Abstract), one of ordinary skill in the art would recognize that minimizing the quantity of particles with a small diameter would have optimized, by routine experimentation, the amount of particles with a diameter of less than 2 μm in the soft magnetic metal powder of Jung to obtain a desired coercivity (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller
Regarding Claims 4-6, Jung teaches all of the limitations of the crystalline Fe-based alloy powder of claim 1. Regarding the limitations by volume of particles have a particle diameter of 2 μm or less (Claim 4) and 5 μm or less (Claims 5-6), Jung does not disclose particles with a diameter of less than 2 μm nor 5 μm and thus particles with such a size range are presumed to be absent in Jung, which satisfies the 0% by volume limitation of the instant claims. The examiner would like to note the above discussion in Paragraph 18, as the same reasoning applies to claims 4-6.
Regarding Claim 7, Jung teaches all of the limitations of the crystalline Fe-based alloy powder of claim 1. Jung further teaches wherein the Fe-based alloy particles comprises, Cu, Si, B, and at least one of Nb or Mo (Claim 1).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jung as applied to claim 1 above, and further in view of Maeda et al. (JP 2016-015357, Maeda).
Regarding Claim 2, Jung teaches all of the limitations of the crystalline Fe-based alloy powder of claim 1. Jung is silent on a range of (d90-d10-)/d50. Analogous art by Maeda, which also teaches on a soft magnetic Fe-based alloy, teaches a range for (d90-d10-)/d50 -of 0.5-3 (Paragraph 0059]), which overlaps the instantly disclosed range (1.00-4.00), and is obvious since overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to set the (d90-d10-)/d50 range to match the range taught by Maeda because making the particles within said range results in a variation in particle diameter that is relatively small, it reduces the mixing probability of coarse particles, and suppresses eddy current loss in a .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jung as applied to claim 7 above, and further in view of Hamakake et al. (JP 2004-349585, as cited by applicants on the IDS filed on 16 April 2020, Hamakake).
Regarding Claim 8, Jung teaches all of the limitations of the crystalline Fe-based alloy powder of claim 7. Below is a comparison between the composition of Jung and instant claim 8 in atomic %, which overlaps the instantly disclosed ranges, and is obvious since overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Element
Instant Claim 8
Jung – Claim 5 
Cu
0.1-3.0
0.5-1
Si
13.0-16.0
10-14
B
7.0-12.0
9-11
Nb + Mo
0-6.0 (excluding 0)
2-3
Cr
0-5.0 (excluding 0)
Not Present
Fe
Balance
Balance


Jung does not teach Cr contained in the alloy. Analogous art by Hamakake, which also teaches on a nanocrystalline magnetic powder with soft magnetic applications (Page 1, lines 14-32), teaches Cr in the formulation (0.5-10 atomic percent – Page 4, lines 145-157). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate Cr .
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jung as applied to claim 7 above, and further in view of Kato et al. (US 2015-0162118, Kato).
Regarding Claims 10-11, Jung teaches all of the limitations of the crystalline Fe-based alloy powder of claim 7. Jung does not teach the particles surrounded by a curved surface nor an oxide film at the surface layer. Analogous art by Kato, which also teaches on soft magnetic metal alloy powders teaches a silicon oxide film on the surface of the particle (Paragraph [0014]), which satisfies the limitations of claims 10-11. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to add a silicon oxide coating to the particles taught by Jung, because the enhances insulation of the pulverized powder and hence contributes to loss reduction, which are desirable properties (Paragraph [0014]) and would be done with a reasonable expectation of success.
Claims 1, 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo (US 2017/0148554, Kudo).
Regarding Claim 1, Kudo teaches a Fe-based crystalline alloy powder with a crystal grain size of 30 nm or less (Claim 1). Kudo further teaches wherein the d50 of the particles is 1-40 μm (Paragraph [0069]), and more preferably 3-30 μm, which overlaps the instantly disclosed range (3.5-35 μm), and is obvious since overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff
Regarding the limitation of 0-8% by volume of particles have a particle diameter of 2 μm or less, since (i) Kudo teaches on soft magnetic alloy powders (Paragraph [0003]), (ii) magnetically soft materials have a low coercivity by definition (Osaka, Abstract), and (iii) coercivity is linearly and inversely proportional to particle diameter (Anhalt, Abstract), one of ordinary skill in the art would recognize that minimizing the quantity of particles with a small diameter would have optimized, by routine experimentation, the amount of particles with a diameter of less than 2 μm in the soft magnetic metal powder of Kudo to obtain a desired coercivity (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding Claim 3, Kudo teaches all of the limitations of the crystalline Fe-based alloy powder of claim 1. Kudo further teaches a coercive force of 7.98 A/m or more and 160 A/m or less, and more preferably 39.9 A/m or more and 120 A/m or less (Paragraph [0071]), which falls within the specific range.
Regarding Claims 4-6, Kudo teaches all of the limitations of the crystalline Fe-based alloy powder of claim 1. The examiner submits that the above discussion in Paragraph 30 also applies to instant claims 4-6, and are therefore rejected using the same reasoning.
Regarding Claim 7, Kudo teaches all of the limitations of the crystalline Fe-based alloy powder of claim 1. Kudo further teaches wherein the Fe-based alloy particles comprises, Cu, Si, B, and at least one of Nb or Mo (Claim 1).
Regarding Claim 8, Kudo teaches all of the limitations of the crystalline Fe-based alloy powder of claim 7. Below is a comparison between the composition of Kudo and instant claim 8 in atomic %, which overlaps the instantly disclosed ranges, and is obvious since prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Element
Instant Claim 8
Kudo – Claim 1 and Paragraph [0006] 
Cu
0.1-3.0
0.1-3
Si
13.0-16.0
0-30 (excluding 0)
B
7.0-12.0
0-25 (excluding 0)
Nb + Mo
0-6.0 (excluding 0)
0.1-30
Cr
0-5.0 (excluding 0)
0-10
Fe
Balance
Balance


Regarding Claim 9, Kudo teaches all of the limitations of the crystalline Fe-based alloy powder of claim 8. Kudo further teaches wherein a content of Mo is more than 0 atom% and less than 4.0 atom%; Kudo teaches 0.1-30% (Claim 1 and Paragraph [0006]), which overlaps the instantly disclosed ranges, and is obvious since overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo as applied to claim 7 above, and further in view of Kato.
Regarding Claims 10-11, Kudo teaches all of the limitations of the crystalline Fe-based alloy powder of claim 7. Kudo does not teach the particles surrounded by a curved surface nor an oxide film at the surface layer. Analogous art by Kato, which also teaches on soft magnetic metal alloy powders teaches a silicon oxide film on the surface of the particle (Paragraph [0014]), .
Claims 2, 14-18 is rejected under 35 U.S.C. 103 as being unpatentable over Kudo as applied to claim 1 above, and further in view of  Maeda.
Regarding Claim 2, Kudo teaches all of the limitations of the crystalline Fe-based alloy powder of claim 1. Kudo is silent on a range (d90-d10-)/d50. Analogous art by Maeda, which also teaches on a soft magnetic Fe-based alloy, teaches a range for (d90-d10-)/d50 -of 0.5-3 (Paragraph 0059]), which overlaps the instantly disclosed range (1.00-4.00), and is obvious since overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to set the (d90-d10-)/d50 range to match the range taught by Maeda because within said range results in a variation in particle diameter that is relatively small, it reduces the mixing probability of coarse particles, and suppresses eddy current loss in a dust core (Paragraph [0059]), all of which are desirable properties, and would be achieved with a reasonable expectation of success.
Regarding Claim 14
Regarding Claims 15-16, Kudo in view of Maeda teaches all of the limitations of the crystalline Fe-based alloy powder of claim 14. The examiner submits that the above discussion in Paragraph 30 also applies to instant claims 15-16, and are therefore rejected using the same reasoning.
Regarding Claim 17, Kudo in view of Maeda teaches all of the limitations of the crystalline Fe-based alloy powder of claim 14. Kudo further teaches wherein the Fe-based alloy particles comprises, Cu, Si, B, and at least one of Nb or Mo (Claim 1).
Regarding Claim 18, Kudo teaches all of the limitations of the crystalline Fe-based alloy powder of claim 17. Below is a comparison between the composition of Kudo and instant claim 18 in atomic %, which overlaps the instantly disclosed ranges, and is obvious since overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Element
Instant Claim 18
Kudo – Claim 1 and Paragraph [0006] 
Cu
0.1-3.0
0.1-3
Si
13.0-16.0
0-30 (excluding 0)
B
7.0-12.0
0-25 (excluding 0)
Nb + Mo
0-6.0 (excluding 0)
0.1-30
Mo
0-4.0 (excluding 0 and 4.0)
0.1-30
Cr
0-5.0 (excluding 0)
0-10
Fe
Balance
Balance


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo in view of Maeda as applied to claim 18 above, and further in view of Kato.
Kudo teaches all of the limitations of the crystalline Fe-based alloy powder of claim 18. Kudo does not teach the particles surrounded by a curved surface nor an oxide film at the surface layer. Analogous art by Kato, which also teaches on soft magnetic metal alloy powders teaches a silicon oxide film on the surface of the particle (Paragraph [0014]), which satisfies the limitations of claims 19-20. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to add a silicon oxide coating to the particles taught by Kudo, because the enhances insulation of the pulverized powder and hence contributes to loss reduction, which are desirable properties (Paragraph [0014]) and would be done with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291.  The examiner can normally be reached on 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN D SCHNEIBLE/Examiner, Art Unit 1784     

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784